Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolbaugh (US 2006/0145296).
Regarding claim 1, Coolbaugh discloses a semiconductor device (Figures 1-6) comprising: a semiconductor substrate (110); and a plurality of wiring layers (100, 165, 235) formed over the semiconductor substrate (110) and including at least a first wiring layer (100) and a second wiring layer (235), wherein a resistance element (160 and 230) is formed in the wiring layers, wherein the resistance element includes a repetitive pattern (when shown in extended view) of a first conductive layer (125) formed in .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coolbaugh (US 2006/0145296) in view of Maeda (US 8,946,827).
 Regarding claim 2, Coolbaugh discloses a semiconductor device except wherein the repetitive pattern of resistance element is formed in a first area and a second area, wherein the repetitive pattern of formed in the first area, and the repetitive pattern of formed in the second area are coupled in series, and wherein a material of the interlayer conductive layer 
Such a repetitive pattern would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series and in parallel and in combination of both and therefore such configuration would have been obvious to one of ordinary skill in the art. 
Regarding claim 3, Coolbaugh discloses a semiconductor device except wherein the repetitive pattern of the resistance element is formed in a third area, wherein the repetitive pattern formed in the first area, and the repetitive pattern formed in the second area and the repetitive pattern formed in the third area are coupled in series, wherein the repetitive pattern formed in the third area is provided in parallel with a bypass switch, and wherein a material of the interlayer conductive layer formed in the third area is the material of the interlayer conductive layer formed in the first area, or the material of the interlayer conductive layer formed in the second area.  
Such a repetitive pattern, a third area, and a bypass switch would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance 
Regarding claim 4, Coolbaugh discloses a semiconductor device except wherein the wiring layers include a third wiring layer between the first wiring layer and the second wiring layer, wherein the interlayer conductive layer formed in the first area is formed between the first wiring layer and the second wiring layer, and is not formed between the second wiring layer and the third wiring layer, and wherein the interlayer conductive layer formed in the second area is formed between the second wiring layer and the third wiring layer and is not formed between the first wiring layer and the second wiring layer.
Such an interlayer conductive layer would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series with adjustments and in parallel or in combination of both and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 5, Coolbaugh discloses a semiconductor device except wherein the wiring layers include a third wiring layer between the first wiring layer and the second wiring layer, wherein the material of the 
Such materials in the interlayer conductive layer would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series with adjustments and in parallel or in combination of both and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 6, Coolbaugh discloses a semiconductor device except wherein the wiring layers include a third wiring layer between the first wiring layer and the second wiring layer and wherein a material of the interlayer conductive layer formed between the first wiring layer and the 
Such materials in the interlayer conductive layer would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series with adjustments and in parallel or in combination of both and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 7, Coolbaugh discloses a semiconductor device except wherein the resistance element further includes a pattern having the first conductive layer, a third conductive layer formed on the third wiring layer, and an interlayer conductive layer connected to the first conductive layer and the third conductive layer, or a pattern having the second conductive layer, the third conductive layer, and the interlayer conductive layer connected to the second conductive layer and the third conductive layer.
Such a repetitive pattern would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected 
Regarding claim 8, Coolbaugh discloses a semiconductor device except wherein the interlayer conductive layer includes a landing pad formed on the third wiring layer, a first via coupling to the first conductive layer and the landing pad, a second via coupled the second conductive layer and the landing pad, and wherein a width of the landing pad, a width of the first via and a width of the second via are different from each other. 
Such landing pads in the interlayer conductive layer would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series with adjustments and in parallel or in combination of both and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 9, Coolbaugh discloses a semiconductor device except further comprising at least one of a first correction block and a second correction block, wherein the first correction block connects the resistance element in series, and includes a repetitive pattern of the first conductive layer, the third conductive layer formed on the third wiring layer, and an interlayer conductive layer connecting the first conductive layer and 
Such correction blocks for temperature corrections or adjustments in the interlayer conductive layer would have been recognized by one of ordinary skill in the art as an obvious adjustment features of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series with adjustments and in parallel or in combination of both and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 10, Coolbaugh discloses a semiconductor device except comprising: a trimming circuit including a plurality of the resistance elements.
Such trimming circuit for adjustments in the interlayer conductive layer would have been recognized by one of ordinary skill in the art as an obvious adjustment features of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series with 
Regarding claim 11, Coolbaugh discloses a semiconductor device except an oscillation circuit including a capacitance, and a trimming circuit having a resistance element formed on a plurality of wiring layers, wherein an oscillating frequency of the oscillation circuit is represented a function of a capacity value of the capacitance and a resistance value of resistance element included in the trimming circuit, wherein the resistance element has a main resistance in a direction perpendicular to the semiconductor substrate, and the main resistance formed by a plurality of materials, and  wherein a ratio of the plurality of materials of main resistance is determined a temperature coefficient of the function to be zero.
Such an oscillator with temperature compensation having a trimming circuit and a capacitance circuit is an intended use or application for the semiconductor device of Coolbaugh and therefore it would have been obvious to one of ordinary skill in the art.  It is noted that Maeda teaches that an on-chip oscillator to be mounted in a semiconductor device is required temperature compensation.
Regarding claim 12, Coolbaugh discloses a semiconductor device except wherein a ratio of the plurality of materials of main resistance is determined such that at least one of a first-order temperature coefficient and a second-order temperature coefficient is zero.  

Regarding claim 13, Coolbaugh discloses a semiconductor device except further comprising:  a counter counting number of clocks of the oscillation circuit in a predetermined period.
Such a counter would have been recognized by one of ordinary skill in the art in frequency measurement art and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 14, Coolbaugh discloses a semiconductor device except wherein the predetermined period is determined by reference clocks.  
Such determination using reference clocks would have been recognized by one of ordinary skill in the art because of well-known in the oscillator art.
Regarding claim 15, Coolbaugh discloses a semiconductor device except wherein the wiring layers include at least a first wiring layer and a second wiring layer, wherein the resistance element includes a repetitive pattern of a first conductive layer formed in the first wiring layer, a second conductive layer formed in the second wiring layer, and an interlayer 
Such a repetitive pattern would have been recognized by one of ordinary skill in the art as an obvious variance of tunable resistors of Coolbaugh because a plurality of resistance elements are to be connected in series and in parallel and in combination of both and therefore such configuration would have been obvious to one of ordinary skill in the art. 
Regarding claim 16, Coolbaugh discloses a semiconductor device except a pressure sensor comprising: a semiconductor substrate; a plurality of wiring layers formed over the semiconductor substrate and including a first wiring layer, a second wiring layer and a third wiring layer; an oscillation circuit including a capacitance and a trimming circuit having a resistance element formed on a plurality of wiring layers; and a counter counting number of clocks of the oscillation circuit in a predetermined period, wherein the resistance element includes a plurality of pressure-sensitive conductive layers formed on the third wiring layer, and a connector unit formed between the first wiring layer and the second wiring layer, and the plurality of pressure- sensitive conductive layers are connected in serial via the connector unit, wherein the connector unit 
Such a pressure sensor is an intended use or application for the semiconductor device of Coolbaugh and therefore it would have been obvious to one of ordinary skill in the art.
Regarding claim 17, Coolbaugh discloses a semiconductor device except wherein the interlayer conductive layer of the connector unit is formed by a plurality of materials, and wherein a ratio of the material of the pressure-sensitive conductive layer and the plurality of materials of the interlayer conductive layer are determined such that a first-order temperature coefficient and a second-order temperature coefficient is zero. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (US 2018/0375497) shows a polycrystalline silicon resistor with a top and bottom wiring layer and interlayer conductive layer coupling the top and bottom wiring layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849